DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 5/31/2022.
Claim 8 is cancelled.
Claims 1-7 are pending.
Claims 1-7 are rejected under 35 U.S.C. 112(b).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The abstract of the disclosure is objected to because it contains grammatical errors.  For example, “and corresponding task” should be “and the corresponding task.”  Also, “for used” should be “for use”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, , 4, 6, and 7 are objected to because of the following informalities.  This list is NOT an exhaustive list and Applicant’s cooperation is required to correct these and additional informalities not listed below.  There are MANY occurrences where “a”, “an”, or “the” should be inserted.  SOME examples are shown below.  Applicant’s cooperation is required to locate and correct all situations insertion of “a”, “an”, or “the” is required to conform with English grammar rules.
In claim 1, line 3, “forming data processing instruction” should be “forming a data processing instruction.” 
In claim 1, the limitation for step (4), “running processing task” should be “running a processing task.”
Claim 1 recites in the “performing statistics” limitation, “obtaining one or more of a trend analysis, a regional analysis, technology analysis, a litigation risk analysis” should be “obtaining one or more of a trend analysis, a regional analysis, technology analysis, and a litigation risk analysis.”
Claim 1 recites “obtaining corresponding value evaluation” and should be “obtaining a corresponding value evaluation.”  
Claim 3, last line “obtain specified data” should be “obtain the specified data”.
Claim 4, lines 3-4, “processing task for the specified data to obtain processing result” should be “the processing task for the specified data to obtain the processing result”.
In claim 6, line 3, “the process” should be “the processor”.
Claim 6 also contains many of the same examples noted above with regards to claim 1.  Once again, this is NOT an exhaustive list and are merely a list of examples.  
In claim 7, “information are stored” should be “information is stored”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following issues are as best understood by the Examiner.  Applicant’s cooperation is requested to resolve these and any other issues in the claim not listed below.
Claims 1 and 6 recite “information data”.  It is unclear whether this is a redundant term because of translation or if there is a purpose of reciting this specific limitation.  Clarification is required.
Claim 1 recites “the association relation” in the “carrying out bidirectional scoring” limitation.  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites “the information” in the limitation for step (3) and the “obtaining” limitation directly after.  It is unclear which information is being referenced as there are multiple different types of information recited in claim 1.  Clarification is required.
Claim 1 recites “classifying preliminary feature data”.  It is unclear whether this is a new instance of preliminary feature data or refers to the “stated quantity of preliminary feature data”.  Clarification is required.
Claim 1 recites “complete optimal extraction of the preliminary feature data” in the “introducing a label motion” limitation.  The limitation “optimal” is a relative limitation, which is not defined by the claim or the specification.  One of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation.
Claim 1 recites in the last line of the “introducing a label motion speed” limitation “to obtain the feature data”.  This seems to contradict the prior limitation, which requires “features of the feature data” are extracted using the time sequence based feature extraction method.  Clarification is required.
Claim 1 recites “solving an optimal solution”.  As discussed earlier, the limitation “optimal” is a relative limitation, which is not defined by the claim or the specification.  One of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation.
Claim 1 recites in the last line of the “solving an optimal solution” limitation, “obtain the feature data.”  This seems to contradict the prior limitation, which requires “features of the feature data” are extracted using the fuzzy hierarchical clustering analysis and semantic similarity correlation based feature extraction method.  Clarification is required.
Claim 1 recites “generating a citation analysis map” and “a technology” and “a technology source and key nodes” and “a development process” after the limitation for step (4).  It is unclear whether each of these limitations are new instances, which should be distinguished from prior recited instances or if they were intended to refer to the prior recited instances.  Clarification is required.
Claim 1 recites “performing statistics”.  The word “statistics” is a noun but it is used here as a verb.  Clarification of the limitation is required.
Claim 1 recites “obtaining patent information … based on a subject-action-object … .”  It is unclear whether “patent information in patent literature” is the same patent information previously recited or is a different instance.  Clarification is required.  
Claim 1 recites in the “establishing a corresponding relationship” limitation “current intellectual property production value and future effects”.  It is unclear whether this limitation is a different instance or refers to the prior recitation.  Clarification is required.
Claim 1 recites in the “performing a bidirectional value evaluation” limitation “between users and information”.  It is unclear what “information” is being referenced.  Similarly, this limitation recites “the information” and it is still unclear what information is being referenced.  Clarification is required.
Claim 1 recites in the “performing user community detection” limitation “the related technical field.”  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites in the “performing user community detection” limitation “the picture”.  It is unclear what picture of the pictures is being referenced.  Clarification is required.
Claim 6 is rejected for the same reasons as claim 1.
Remaining claims are rejected because they depend on a rejected claim.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
 
Response to Amendment
Specification
Applicant’s amendment to the title and abstract is acknowledged.  While the title is accepted, the abstract contains grammatical errors.  Consequently, objection to the specification is maintained.

Objection to claim 1 for Minor Informalities
Applicant’s amendment to claim 1 to address the minor informalities is acknowledged.  However, Applicant’s extensive amendments created additional minor informalities as set forth above. Consequently, the objection to claim 1 is maintained.

Rejection of Claims 1-8 under 35 U.S.C 112(b)
Claim 8 is cancelled rendering its rejection moot.
Applicant’s amendment to claims 1-7 is acknowledged.  However, Applicant’s extensive amendments to claims 1-7 created new issues as set forth in the rejection above.  The rejection to claims 1-7 under 35 U.S.C. 112(b) is maintained.      

Rejection of Claims 6-8 under 35 U.S.C 112(d)
Claim 8 is cancelled rendering its rejection moot.
Applicant’s amendment to claims 6 and 7 is acknowledged.  The rejection to claims 6 and 7 under 35 U.S.C. 112(d) is withdrawn.      

Rejection of Claims 1-8 under 35 U.S.C 101
Claim 8 is cancelled rendering its rejection moot.
Applicant’s amendment to claims 1-7 is acknowledged.  Consequently, the rejection to claims 1-7 under 35 U.S.C. 101 is withdrawn.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Rivette et al. (US Patent Pub 2007/0208669) discloses a system and method for managing and analyzing intellectual property transactions.
Lee (US Patent Pub 2009/0307577) discloses a system and method for providing a binding cost for foreign patent application filing.
Walsh et al. (US Patent Pub 2011/0082862) discloses a system and method for identifying disambiguation in databases, where the databases can store patent/intellectual property information.
Shelton (US Patent Pub 2007/0073625) discloses a system and method for licensing intellectual property assets and performing the analysis to ensure beneficial arrangements.
Shirasaka et al. (US Patent Pub 2019/0303540) discloses a system and method for information processing to research patent application value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163